                                                                                         FILED
                                                                                2020 Jan-07 PM 01:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ROGER GAIRY CHRISTOPH                     )
ALLEN,                                    )
                                          )
       Petitioner,                        )
                                          )           Civil Action Number
v.                                        )        4:19-cv-00592-AKK-HNJ
                                          )
KEVIN MCALEENAN, Secretary                )
of Homeland Security, et al.,             )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

      On December 13, 2019, the magistrate judge entered a report recommending

the court grant Respondents’ motion for summary dismissal and dismiss this 28

U.S.C. § 2241 petition without prejudice. Doc. 11. Although the report and

recommendation advised Petitioner of his right to file specific written objections

within fourteen (14) days, the court has received no objections.

      Having carefully reviewed and considered de novo all the material in the court

file, including the report and recommendation, the court ADOPTS the report of the

magistrate judge and ACCEPTS his recommendation. Respondents’ motion for

summary dismissal is due to be granted and the petition is due to be dismissed

without prejudice.

      The court will enter an appropriate order.
DONE the 7th day of January, 2020.

                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE
